CALHOUN, J.
Appellant was convicted of the theft of property, to wit, an automobile, of more than the value of $50, and his punishment assessed at two years in the penitentiary.
The record fails to show that notice of appeal was given. Without proper notice of appeal, this court is without jurisdiction. Hollifield v. State, 111 Tex. Cr. R. 93, 10 S.W.(2d) 101; Davidson v. State, 104 Tex. Cr. R. 607, 285 S. W. 831.
The appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.